ON MOTION
BRYSON, Circuit Judge.
ORDER
Harold Murphy moves for reconsideration of the court’s order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the March 3, 2002 dismissal order is vacated, and the mandate is recalled.
(2) Although not in conformance with the rules, Murphy’s previously submitted informal brief is accepted for filing. A copy shall be forwarded to the Department of the Navy with this order.
(3) The Department shall compute the due date of its brief from the date of the filing of this order. The court requests that the Department append copies of the Merit Systems Protection Board’s decisions to its brief.